Exhibit 10.3
 
CLOSING ESCROW AGREEMENT
 
This Closing Escrow Agreement, dated as of September 10, 2010 (this
“Agreement”), is entered into by and among China Golf Group, Inc., a Delaware
corporation (the “Company”), and the investors named on the signature page of
this Agreement (together, the “Investors” and each an “Investor” or an
“Escrowing Party”) and Guzov Ofsink LLC (the “Escrow Agent”).  The principal
address of each party hereto is set forth on Exhibit A.


WITNESSETH:


WHEREAS, the Company proposes to make a private offering to the Investors in an
aggregate amount of up to up to Five Million Six Hundred Thousand (5,600,000)
shares of common stock, par value $.001 per share (“Shares”) for an aggregate
purchase price of up to Seven Million Dollars ($7,000,000) (the “Escrowed
Funds”); and
 
WHEREAS, pursuant to a Securities Purchase Agreement to be entered into by the
Company and the Investors in connection the private offering (the “Securities
Purchase Agreement”), the Company and the Investors desire to deposit the
Escrowed Funds with the Escrow Agent, to be held in escrow until written
instructions are received by the Escrow Agent from the Lead Investor (as defined
in the Securities Purchase Agreement) on behalf of the Investors and the Company
at which time the Escrow Agent will disburse the Escrowed Funds in accordance
with such instructions; and


WHEREAS, the Escrow Agent is willing to hold the Escrowed Funds in escrow
subject to the terms and conditions of this Agreement.


NOW, THEREFORE, in consideration of the mutual promises herein contained and
intending to be legally bound, the parties hereby agree as follows:


1.   Appointment of Escrow Agent.  The Investors hereby appoints Escrow Agent as
escrow agent in accordance with the terms and conditions set forth herein and
the Escrow Agent hereby accepts such appointment.


2.   Delivery of the Escrowed Funds.


2.1           Each Investor will direct delivery of the Escrowed Funds to the
Escrow Agent’s account on each Closing Date (as defined in the Securities
Purchase Agreement) as follows:


Account ABA #________
Name of Bank: _______
Address of Bank:
Account # _________
Account Name: ________________
 
 
 

--------------------------------------------------------------------------------

 


The Escrow Funds are to be held and distributed by the Escrow Agent in
accordance with and subject to the provisions of this Agreement.


3.          Escrow Agent to Hold and Disburse Escrowed Funds.  The Escrow Agent
will hold and disburse the Escrowed Funds received by it pursuant to the terms
of this Escrow Agreement, as follows:


3.1           Upon receipt of the joint instructions from the Company and the
Lead Investor in substantially the form of Exhibit B hereto, the Escrow Agent
shall release the Escrowed Funds as directed in such instructions.


3.2           In the event this Agreement, the Escrowed Funds or the Escrow
Agent becomes the subject of litigation, or if the Escrow Agent desires to do so
for any reason, each of the Company, the Lead Investor and Investors authorizes
the Escrow Agent, at its option, to deposit the Escrowed Funds with the clerk of
the court in which the litigation is pending, or a court of competent
jurisdiction if no litigation is pending, and thereupon the Escrow Agent shall
be fully relieved and discharged of any further responsibility with regard
thereto. Each of the Company and the Investors also authorizes the Escrow Agent,
if it receives conflicting claims to the Escrow Funds, is threatened with
litigation or if the Escrow Agent shall desire to do so for any reason, to
interplead all interested parties in any court of competent jurisdiction and to
deposit the Escrowed Funds with the clerk of that court and thereupon the Escrow
Agent shall be fully relieved and discharged of any further responsibility
hereunder to the parties from which they were received.


3.3            In the event that the Escrow Agent does not receive instructions
by September 15 2010 regarding the final disbursement of the Escrow Funds then
held (the “Escrow Termination Date”), all Escrowed Funds shall be returned to
the Investors in accordance with the amounts  deposited by them (less fees of
Escrow Agent)


4.           Exculpation and Indemnification of Escrow Agent


4.1           The Escrow Agent shall have no duties or responsibilities other
than those expressly set forth herein.   The Escrow Agent shall have no duty to
enforce any obligation of any person to make any payment or delivery, or to
direct or cause any payment or delivery to be made, or to enforce any obligation
of any person to perform any other act.  The Escrow Agent shall be under no
liability to any party hereto or anyone else, by reason of any failure, on the
part of any party hereto or any maker, guarantor, endorser or other signatory of
a document or any other person, to perform such person’s obligations under any
such document.  Except for joint written instructions given to the Escrow Agent
by the Lead Investor and the Company relating to the Escrowed Funds, the Escrow
Agent shall not be obligated to recognize any agreement between or among the
Company and any other party, notwithstanding that references hereto may be made
herein and whether or not it has knowledge thereof.


4.2           The  Escrow Agent shall not be liable to the  Company and the
Investors or to anyone else for any action taken or omitted by it, or any action
suffered by it to be taken or omitted, in good faith and acting upon any order,
notice, demand, certificate, opinion or advice of counsel (including counsel
chosen by the Escrow Agent), statement, instrument, report, or other paper or
document (not only as to its due execution and the validity and effectiveness of
its provisions, but also as to the truth and acceptability of any information
therein contained), which is believed by the Escrow Agent to be genuine and to
be signed or presented by the proper person or persons.
 
 
2

--------------------------------------------------------------------------------

 


4.3           The Escrow Agent shall not be responsible for the sufficiency or
accuracy of the form, or of the execution, validity, value or genuineness of,
any document or property received, held or delivered to it hereunder, or of any
signature or endorsement thereon, or for any lack of endorsement thereon, or for
any description therein; nor shall the Escrow Agent be responsible or liable to
the Company or the Investors or to anyone else in any respect on account of the
identity, authority or rights, of the person executing or delivering or
purporting to execute or deliver any document or property or this Escrow
Agreement. The Escrow Agent shall have no responsibility with respect to the use
or application of the Escrowed Funds pursuant to the provisions hereof.


4.4           The Escrow Agent shall have the right to assume, in the absence of
written notice to the contrary from the proper person or persons, that a fact or
an event, by reason of which an action would or might be taken by the Escrow
Agent, does not exist or has not occurred, without incurring liability to the
Company or to anyone else for any action taken or omitted to be taken or
omitted, in good faith and in the exercise of its own best judgment, in reliance
upon such assumption.


4.5           To the extent that the Escrow Agent becomes liable for the payment
of taxes, including withholding taxes, in respect of income derived from the
investment of the Escrowed Funds, or any payment made hereunder, the Escrow
Agent may pay such taxes; and the Escrow Agent may withhold from any payment of
the Escrowed Funds such amount as the Escrow Agent estimates to be sufficient to
provide for the payment of such taxes not yet paid, and may use the sum withheld
for that purpose.  The Escrow Agent shall be indemnified and held harmless
against any liability for taxes and for any penalties in respect of taxes, on
such investment income or payments in the manner provided in Section 4.6


4.6           The Escrow Agent will be indemnified and held harmless by the
Company from and against all expenses (including all counsel fees and
disbursements) or losses suffered by the Escrow Agent in connection with any
action, suit or proceedings involving any claim, or in connection with any claim
or demand, which in any way, directly or indirectly, arises out of or relates to
this Escrow Agreement, the services of the Escrow Agent hereunder, except for
claims relating to gross negligence by Escrow Agent or breach of this Escrow
Agreement by the Escrow Agent, or the monies or other property held by it
hereunder.  Promptly after the receipt by the Escrow Agent of notice of any
demand or claim or the commencement of any action, suit or proceeding, the
Escrow Agent shall, if a claim in respect thereof is to be made against an
Escrowing Party, notify each of them thereof in writing, but the failure by the
Escrow Agent to give such notice shall not relieve any such party from any
liability which an Escrowing Party may have to the Escrow Agent
hereunder.  Notwithstanding any obligation to make payments and deliveries
hereunder, the Escrow Agent may retain and hold for such time as it deems
necessary such amount of monies or property as it shall, from time to time, in
its sole discretion, seem sufficient to indemnify itself for any such loss or
expense and for any amounts due it under Section 7.
 
 
3

--------------------------------------------------------------------------------

 


4.7           For purposes hereof, the term “expense or loss” shall include all
amounts paid or payable to satisfy any claim, demand or liability, or in
settlement of any claim, demand, action, suit or proceeding settled with the
express written consent of the Escrow Agent, and all costs and expenses,
including, but not limited to, counsel fees and disbursements, paid or incurred
in investigating or defending against any such claim, demand, action, suit or
proceeding.


5.           Termination of Agreement and Resignation of Escrow Agent


5.1           This Escrow Agreement shall terminate upon (a) disbursement of all
of the Escrowed Funds, and (b) Escrow Termination Date as set forth under
Section 3.3, whichever is earlier, provided that the rights of the Escrow Agent
and the obligations of the Company under Section 4 shall survive the termination
hereof.


5.2           The Escrow Agent may resign at any time and be discharged from its
duties as Escrow Agent hereunder by giving the Company and the Investors at
least five (5) business days written notice thereof (the “Notice Period”).  As
soon as practicable after its resignation, the Escrow Agent shall, if it
receives notice from the Company and the Investors within the Notice Period,
turn over to a successor escrow agent appointed by the Company and the Investors
all Escrowed Funds (less such amount as the Escrow Agent is entitled to retain
pursuant to Section 7) upon presentation of the document appointing the new
escrow agent and its acceptance thereof.  If no new agent is so appointed within
the Notice Period, the Escrow Agent shall return the Escrowed Funds to the
Investors from which they were received.


6.           Form of Payments by Escrow Agent


6.1           Any payments of the Escrowed Funds by the Escrow Agent pursuant to
the terms of this Escrow Agreement shall be made by wire transfer unless
directed to be made by check by the Escrowing Parties.


6.2           All amounts referred to herein are expressed in United States
Dollars and all payments by the Escrow Agent shall be made in such dollars.


7.           Compensation.  Escrow Agent shall be entitled to the following
compensation from the Company:


7.1           Documentation Fee:  The Company shall pay a documentation fee to
the Escrow Agent of $1,000.


7.2           Interest                      :  The Escrowed Funds shall accrue
interest (the “Accrued Interest”) at the available rate obtained by the Escrow
Agent with respect to the period during which such funds are held in the Escrow
Agent’s account set forth in Section 2.1 above.  All Accrued Interest shall be
retained by the Escrow Agent.
 
 
4

--------------------------------------------------------------------------------

 


8.           Notices.  All notices, requests, demands, and other communications
provided herein shall be in writing, shall be delivered by hand or by
first-class mail, shall be deemed given when received and shall be addressed to
parties hereto at their respective addresses first set forth on Exhibit A
hereto.


9.           Further Assurances.  From time to time on and after the date
hereof, the Company, and Investors shall deliver or cause to be delivered to the
Escrow Agent such further documents and instruments and shall do and cause to be
done such further acts as the Escrow Agent shall reasonably request (it being
understood that the Escrow Agent shall have no obligation to make any such
request) to carry out more effectively the provisions and purposes of this
Escrow Agreement, to evidence compliance herewith or to assure itself that it is
protected in acting hereunder.


10.           Miscellaneous


10.1           This Agreement shall be construed without regard to any
presumption or other rule requiring construction against the party causing such
instrument to be drafted.  The terms “hereby,” “hereof,” “hereunder,” and any
similar terms, as used in this Escrow Agreement, refer to the Escrow Agreement
in its entirety and not only to the particular portion of this Escrow Agreement
where the term is used.  The word “person” shall mean any natural person,
partnership, corporation, government and any other form of business of legal
entity.  All words or terms used in this Escrow Agreement, regardless of the
number or gender in which they were used, shall be deemed to include any other
number and any other gender as the context may require.  This Escrow Agreement
shall not be admissible in evidence to construe the provisions of any prior
agreement.


10.2           This Agreement and the rights and obligations hereunder of the
Company, and the Investors may not be assigned.  This Escrow Agreement and the
rights and obligations hereunder of the Escrow Agent may be assigned by the
Escrow Agent, with the prior consent of the Escrowing Parties.  This Escrow
Agreement shall be binding upon and inure to the benefit of each party’s
respective successors, heirs and permitted assigns. No other person shall
acquire or have any rights under or by virtue of this Escrow Agreement. This
Escrow Agreement may not be changed orally or modified, amended or supplemented
without an express written agreement executed by the Escrow Agent, the Company
and the Escrowing Party. This Escrow Agreement is intended to be for the sole
benefit of the parties hereto and their respective successors, heirs and
permitted assigns, and none of the provisions of this Escrow Agreement are
intended to be, nor shall they be construed to be, for the benefit of any third
person.


10.3           This Agreement shall be governed by, and construed in accordance
with, the internal laws of the State of New York. The representations and
warranties contained in this Escrow Agreement shall survive the execution and
delivery hereof and any investigations made by any party.  The headings in this
Escrow Agreement are for purposes of reference only and shall not limit or
otherwise affect any of the terms thereof.


 
5

--------------------------------------------------------------------------------

 


11.           Execution of Counterparts             This Escrow Agreement may be
executed in a number of counterparts, by facsimile, each of which shall be
deemed to be an original as of those whose signature appears thereon, and all of
which shall together constitute one and the same instrument.  This Escrow
Agreement shall become binding when one or more of the counterparts hereof,
individually or taken together, are signed by all the parties.
 
 
6

--------------------------------------------------------------------------------

 
 
[Signature Page to Closing Escrow Agreement]


IN WITNESS WHEREOF, the parties have executed and delivered this Escrow
Agreement on the day and year first above written.


ESCROW AGENT:


GUZOV OFSINK, LLC


By: ______________________________
Name:
Title:


ALPINE VENTURE ASSOCIATES, LLC


By: ________________________________
 

[Name of Investor]
 
____________________


By: ________________________________
______________, President


CHINA GOLF GROUP, INC.


By:______________________   
        Bi Ye, Chief Executive Officer


 
7

--------------------------------------------------------------------------------

 


EXHIBIT A
PARTIES TO AGREEMENT
 
 
8

--------------------------------------------------------------------------------

 


EXHIBIT B


DISBURSEMENT REQUEST


Pursuant to the Closing Escrow Agreement dated as of September 10, 2010, among
China Golf Group, Inc., a Delaware corporation (the “Company”), and the
investors named on the signature page of this Agreement (together, the
“Investors” and each an “Investor” and Guzov Ofsink, LLC., as Escrow
Agent,  Alpine Venture Ventures, LLC, as Lead Investor and the Company, hereby
jointly request disbursement of funds in the amount and manner described below
from account number              ____________Account.


Please disburse to:              ________________________________


Amount to disburse:           ________________________________


Form of distribution:           ________________________________


Payee:
Name:                           ________________________________
Address:                      ________________________________
City/State:                    ________________________________
Zip:                                ________________________________

 
Statement of event or condition which calls for this request for disbursement:
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------


THE COMPANY:


CHINA GOLF GROUP, INC.
 
By:______________________      
        Bi Ye, Chief Executive Officer


LEAD INVESTOR:


ALPINE VENTURE VENTURES, LLC


By: ________________________________
 
 
9
